r.m:r.vt^m-
                            state: us- v.v.i.-------

                            ill




     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 69347-6-1
                    Respondent,
      v.                                           DIVISION ONE

JACOB ALAN WARNER,                                 UNPUBLISHED OPINION

                    Appellant.                     FILED: March 10, 2014



      Leach, C.J. — Jacob Warner pleaded guilty to domestic violence assault

in the first degree and domestic violence robbery in the first degree. Warner

challenges his condition of community custody prohibiting him from "possessing]

or consuming] alcohol" and "frequenting] establishments where alcohol is the

chief commodity for sale." Warner also contends that the community custody

condition   prohibiting   him      from   possessing     "drug     paraphernalia"   is

unconstitutionally vague.         In a statement of additional grounds, Warner

challenges his sentencing because the court did not order a mental evaluation,

he has no history of violence, he did not receive proper time to prepare before

speaking with the judge, and his family and friends were not allowed to provide

testimony on his behalf at the sentencing hearing.           We accept the State's

concession that prohibiting Warner from "frequenting] establishments where

alcohol is the chief commodity for sale" is invalid and remand for the sentencing
No. 69347-6-1 / 2




court to strike this condition.   Because Warner fails to show that the remaining

community custody conditions are invalid and his remaining arguments are

meritless, we otherwise affirm.

                                      Background

       On April 11, 2011, Warner and his mother entered the home of Warner's

stepfather, Royce Glenn.          When Warner and his mother entered Glenn's

bedroom, Warner restrained Glenn while his mother hit him with a baseball bat.

After Glenn broke free, Warner and his mother pursued him into the bathroom.

Warner then started to hit Glenn with something other than the bat. Glenn again

broke free, fled the house, and called the police.

       Warner and his mother fled the house, taking with them Glenn's wallet.

This held some of Glenn's credit cards. When police searched the house, they

found a bat and torque wrench with blood on them. Warner later stated that he

was under the influence of methamphetamine at the time of the assault. Warner

claimed, however, that he had not used alcohol in the past three years.

       On August 1, 2012, Warner pleaded guilty to first degree assault and first

degree robbery.     Warner stipulated to the facts contained in the affidavit of

probable cause.

       On August 31, 2012, the court imposed a standard range sentence of 147

months of confinement on the assault charge and 54 months of confinement on

the robbery charge. The court also imposed 36 months of community custody,

including the following challenged conditions:
No. 69347-6-1 / 3




      4. Do not possess or consume alcohol and do not frequent
      establishments where alcohol is the chief commodity for sale.

      7. Do not possess drug paraphernalia.

      Warner appeals.

                                     Analysis

      We review the trial court's statutory authority to impose community

custody conditions de novo.1 Conditions of community custody may include

treatment and counseling services, prohibition from consuming alcohol, and

"crime-related prohibitions."2 A "crime-related prohibition" is defined as "an order

of a court prohibiting conduct that directly relates to the circumstances of the

crime for which the offender has been convicted."3

Alcohol-Related Community Conditions

       Warner contends that the trial court lacked authority to impose community

custody conditions prohibiting him from possessing alcohol or from "frequenting]

establishments where alcohol is the chief commodity for sale."           The State

concedes that because no evidence showed Warner used alcohol at the time of

his offense, the trial court lacked authority to prohibit Warner from possessing

alcohol and "frequent[ing] establishments where alcohol is the chief commodity

for sale." But, as the State notes, a trial court may prohibit a defendant from

consuming alcohol even if the crime did not involve alcohol.4 Therefore, we


       1 State v. Armendariz. 160 Wn.2d 106, 110, 156 P.3d 201 (2007).
       2 RCW 9.94A.703(3)(c), (e), (f).
       3RCW9.94A.030(10).
       4 State v. Jones, 118 Wn. App. 199, 206, 76 P.3d 258 (2003).
No. 69347-6-1 / 4




accept the State's concession and remand for the sentencing court to strike the

invalid conditions of possessing alcohol and "frequenting] establishments where

alcohol is the chief commodity for sale."      We affirm the community condition

prohibiting Warner from consuming alcohol.

Possession of Drug Paraphernalia

       Warner claims that the community custody condition prohibiting him from

possessing "drug paraphernalia" is unconstitutionally vague. "[T]he due process

vagueness doctrine under the Fourteenth Amendment and article I, section 3 of

the state constitution requires that citizens have fair warning of proscribed

conduct."5 A statute is unconstitutionally vague if it does not (1) define the

criminal offense with sufficient definiteness so that ordinary people can

understand what conduct it proscribes or (2) provide ascertainable standards of

guilt to protect against arbitrary enforcement.6

       The sentencing court has discretion to impose conditions of community

custody, and we will reverse sentences only if manifestly unreasonable.7

Imposing an unconstitutional condition is manifestly unreasonable.8 Unlike a

statute or ordinance, a condition of community custody enjoys no presumption of

constitutionality.9


       5 State v. Bahl, 164 Wn.2d 739, 752, 193 P.3d 678 (2008) (citing City of
Spokane v. Douglass, 115Wn.2d 171, 178, 795 P.2d 693 (1990)).
       6Bahl, 164Wn.2d at 752-53 (quoting Douglass, 115 Wn.2d at 178).
       7 Bahl, 164 Wn.2d at 753 (citing State v. Riley, 121 Wn.2d 22, 37, 846
P.2d 1365(1993)).
       8 Bahl, 164Wn.2dat753.
       9 State v. Sanchez Valencia, 169 Wn.2d 782, 792, 239 P.3d 1059 (2010).
No. 69347-6-1 / 5




        When interpreting a condition of community custody, a court considers

terms in the context of their use.10      For an undefined term, the court may

consider the plain and ordinary meaning as set forth in a standard dictionary.11 A

condition is sufficiently definite if persons of ordinary intelligence can understand

what the law proscribes, notwithstanding some possible areas ofdisagreement.12

        Warner relies primarily on State v. Sanchez Valencia.13 However, in that

case, in determining that the condition did not provide fair notice of what a

defendant could or could not do, the court reasoned that the condition referred

very broadly to "paraphernalia," as opposed to the more specific term "drug

paraphernalia."14

        And unlike "paraphernalia," "drug paraphernalia" is a statutorily defined

term:


        "[D]rug paraphernalia" means all equipment, products, and
        materials of any kind which are used, intended for use, or designed
        for use in planting, propagating, cultivating, growing, harvesting,
        manufacturing, compounding, converting, producing, processing,
        preparing, testing, analyzing, packaging, repackaging, storing,
        containing, concealing, injecting, ingesting, inhaling, or otherwise
        introducing into the human body a controlled substance.1151
        In Sanchez Valencia, our Supreme Court expressed concern that the

community custody condition would lead to arbitrary enforcement because one



        10 Bahl, 164 Wn.2d at 754 (citing Douglass, 115 Wn.2d at 180).
        11 Bahl, 164 Wn.2d at 754 (citing State v. Sullivan, 143 Wn.2d 162, 184-
85, 19P.3d 1012(2001)).
        12 Bahl, 164 Wn.2d at 754 (quoting Douglass, 115 Wn.2d at 179).
        13 169 Wn.2d 782, 239 P.3d 1059 (2010).
        14 Sanchez Valencia, 169 Wn.2d at 794.
        15 RCW 69.50.102(a).

                                         -5-
No. 69347-6-1 / 6




corrections officer could deem a sandwich bag paraphernalia while another might

not.16 In contrast, here, the statutory definition contains an explicit requirement

that the prohibited object be intended for use related to "a controlled substance,"

therefore protecting against arbitrary enforcement.17 The condition prohibiting

the possession of "drug paraphernalia" is not unconstitutionally vague.

Statement of Additional Grounds


      Sentencing Challenges

       In a statement of additional grounds, Warner challenges his sentencing on

the bases that the court denied him a mental evaluation, he does not have a prior

history of violence, and he "was not given time to get [his] paperwork in

order... so that [he] could refer to them when [speaking with] the judge at

sentencing."

       No incompetent person may be tried, convicted, or sentenced for the

commission of an offense as long as the incapacity continues.18 "A defendant is

competent if he has the capacity to understand the nature of the proceedings

against him and to assist in his own defense."19 RCW 10.77.060 requires a court
to order a mental evaluation whenever there is reason to doubt the defendant's

competency.     In that situation, the court must appoint qualified experts to




       16 Sanchez Valencia. 169 Wn.2d at 794-95.
       17 RCW 69.50.102(a).
       18 RCW 10.77.050; In re Pers. Restraint of Fleming, 142 Wn.2d 853, 862,
16P.3d610(2001).
       19 State v. Lord, 117 Wn.2d 829, 900, 822 P.2d 177 (1991).

                                        -6-
No. 69347-6-1 / 7




determine if the defendant is competent to stand trial.20 The trial court has broad

discretion to order a competency examination.21

      The evidence presented to the trial court here established merely that

Warner had a history of mental illness.22 The fact that a defendant is mentally ill

does not necessarily demonstrate that he is incompetent.23            No evidence
presented to the court raises any questions about Warner's ability to understand

the proceedings against him and assist in his own defense. Thus, his claim fails.

       Generally, a party cannot appeal a standard range sentence.24 "This
prohibition does not, however, bar a party from challenging legal errors or abuses

of discretion in the determination of what sentence applies."25 A trial court has

broad discretion to impose a sentence within the standard range.26 And a trial
judge is "under no obligation to explain his reason for imposing a sentence at the

high end of the standard range."27 The record shows that the sentencing court
knew that Warner did not have a prior violent history. Thus, his claim fails.


       20 Fleming, 142 Wn.2d at 863.
       21 Fleming, 142 Wn.2d at 863.
         22 At sentencing, defense counsel noted that Warner received treatment in
jail for depression and posttraumatic stress disorder.
       23 See, e.g., Lord, 117 Wn.2d at 901-02 (court did not err in denying
request for competency hearing, even though defendant exhibited signs of
mental illness, including delusions of conversations with the devil); State v.
Smith. 74 Wn. App. 844, 850, 875 P.2d 1249 (1994) (without evidence linking
psychological disorders to the capacity to plead guilty, the court did not err in
denying motion to withdraw guilty plea).
      24 RCW 9.94A.585(1); State v. Williams, 149 Wn.2d 143, 146, 65 P.3d
1214 (2003); State v. Smith, 118 Wn. App. 288, 292, 75 P.3d 986 (2003).
      25 Smith. 118Wn. App. at 292 (citing Wjlljams, 149 Wn.2d at 147).
      26 State v. Herzog. 112 Wn.2d 419, 424, 771 P.2d 739 (1989) (citing
United States v. Sweig, 454 F.2d 181, 183-84 (2d Cir. 1972)).
       27 State v.MaiTl21 Wn.2d 707, 714, 854 P.2d 1042 (1993).
No. 69347-6-1 / 8




       Warner next claims that he "was not given time to get [his] paperwork in

order... so that [he] could refer to them when [speaking with] the judge at

sentencing." Warner provided testimony at the sentencing hearing. Warner has

failed to show how further preparation would have affected his testimony.

Because Warner fails to show any error in the sentencing proceedings, we reject

his claims.


       Testimony from Family and Friends

       Warner also claims that "[his] family and friends were not allowed in court

to give testimony on [his] behalf." Warner waived his right to have witnesses

testify in his own defense when he pleaded guilty to the charged crimes. During

the sentencing hearing, the court must "allow arguments from the prosecutor, the

defense counsel, the offender, the victim, the survivor of the victim, or a

representative of the victim or survivor, and an investigative law enforcement

officer."28 But the law does not require the court to allow arguments from the

defendant's family and friends during the sentencing hearing.          Therefore,

Warner's claim fails.

                                   Conclusion


       Because the State concedes that the community custody conditions

prohibiting Warner from possessing alcohol and "frequenting] establishments

where alcohol is the chief commodity for sale" are invalid, we remand to the

sentencing court to strike these conditions. Because the sentencing court has


       28RCW9.94A.500(1).

                                        -8-
No. 69347-6-1 / 9




the authority to prohibit Warner from possessing alcohol, Warner failed to show

that "drug paraphernalia" is unconstitutionally vague, and no evidence in the

record supports the claims that Warner asserts in his statement of additional

grounds, we otherwise affirm.




                                                  /^a^A\ ('-y-
WE CONCUR:




 Vfc/yy^O >                                   \^J^^^ ^